Per Curiam :
Joe Jackson and John Shell were convicted of murder in the first degree and given the death penalty. A petition and supplemental petition, together with what purports to be the record, were presented to this court, and on these this writ of error was granted.
When the case was called for argument the Attorney-General moved to dismiss the writ as improvidently *753awarded. On consideration of this motion we find that the legal record shows, that the defendants were indicted at the April term of the Circuit Court of Spotsylvania county, charged with the murder of one John Thomas Coleman. The case was set for trial on May 14, but previous to that time, to-wit: on May 6th, the court appointed Harry H. Sager, “a discreet and competent attorney at law, to represent the above-named defendants upon their trial on the day and date aforementioned.” On the day stated, the defendants were arraigned on the joint indictment,, and plead “not guilty,” but made no motion to be tried separately. The trial was completed in one day and judgment immediately entered on the verdict of the jury. No exceptions were taken during the progress of the trial, and no motion made to set aside the verdict until after the first Monday in June, 1935, on which date the June term of the Circuit Court of Spotsylvania county began. In other words, the judgment had become final and the trial judge had lost jurisdiction of the case before any exceptions were noted or a motion was made to set aside the verdict. Hence, the writ will have to be dismissed as improvidently awarded.
In reaching this conclusion, we are sustained by the fact that on the evidence no other proper ultimate judgment could be reached.

Writ dismissed.